ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
L-3 Communications Integrated Systems, L.P.          )   ASBCA Nos. 60407, 60408
                                                     )
Under Contract No. 000000-00-0-0000                  )

APPEARANCE FOR THE APPELLANT:                        Karen L. Manos, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Lawrence S. Rabyne, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Arlington Heights, IL

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 22 April 2016



                                                 MARKN:STEM
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60407, 60408, Appeals ofL-3
Communications Integrated Systems, L.P., rendered in conformance with the Board's
Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals